DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment and/or arguments submitted on 03/08/2021 is/are being considered by the examiner.
Claims 1-2, 4-6, 8-14, 16-18, 20-24 are pending:
Claims 3, 7, 15, 19 are canceled


Response to Arguments
Applicant’s arguments and/or amendments, with respect to specification objections have been fully considered and are persuasive.  The specification objections of record has been withdrawn. 

Applicant’s arguments and/or amendments, with respect to drawing objections have been fully considered and are partially persuasive.  The majority of the drawing objections of record has been withdrawn. 
MPEP Rule 1.83 requires “The drawing in a nonprovisional application must show every feature of the invention specified in the claims.”. Applicant admits, page 12-13, that the drawings do not show the claimed subject matter, therefore the objection is maintained. Applicant’s discussion of MPEP 608.02 is relevant in the context of discussing 35 USC 112a written description, of which the office notes that such a rejection was not included in the rejection of record, however it is not relevant in the context of MPEP Rule 1.83. The drawing objection for claimed matter not shown is maintained.



Applicant’s arguments and/or amendments, with respect to 35 USC 112b rejections have been fully considered and are partially persuasive.  Some of the 35 USC 112b rejections of record has been withdrawn, see section below for details.
Applicant asserts, page 13, that “overhaul of a gas turbine engine is a well-known procedure in the maintenance and repair of gas turbine engines”, and therefore one of ordinary skill in the art would the “one of ordinary skill in the art of gas turbine engines would understand the meaning of removing ‘sacrificial layers’ from an engagement surface of a disk mount post that wears over time.”.
The office agrees that in general one of ordinary skill in the art would understand what “overhaul” means in the general context of gas turbine engines, and the office notes that the rejection of record was not a 35 USC 112a enablement rejection, however when determining the scope the presented claim language the term “overhaul” introduces an issue of indefiniteness, as two of ordinary skill in the art would be able to come to different potential bounds of “overhaul”. The office further notes that neither the claim language nor the specification provide any guidance one of ordinary skill in the art in making a determination of the metes and bounds of “overhaul”, and thus the claim language of “during overhaul” renders the scope of the claim indefinite as it is unknown what is required by the term “overhaul” in order for an action by one of ordinary skill in the art to infringe or not infringe within the relative bounds of an “overhaul”.

Applicant’s arguments and/or amendments, with respect to 35 USC 103 art rejections by Dundas (US 7,284,958) and Ewing (US 4,152,816) have been fully considered. 
Claim 1:
Applicant asserts, page 14-15, that Dundas fails to disclose “the bottom surface of the clamp block including at least a portion that extends continuously in the same plane from an axially foremost edge of the clamp block to an axially aftmost edge of the clamp block” due to none of the bottom surfaces of subcomponents 21/22/30 “extend continuously” in the defined plane, and that subcomponents 21/22/30 not extending “entirely in an axial direction”.
The office respectfully notes that applicant’s assertions are not commensurate in scope with the applicant’s claim language. The relevant claim language requires: “the bottom surface of the clamp block including at least a portion that extends continuously in the same plane from an axially foremost edge of the clamp block to an axially aftmost edge of the clamp block” where the office has added emphasis. The claim language requires only a portion of “a bottom surface” of the clamp block extend in a plane that has one of the plane-axes defined as the direction from the axial-foremost to axial-aftmost edges of the clamp block. The claim language does not require a radial location for the plane, nor is the second axis of the plane defined, nor is the “bottom surface of the clamp block” required to be the most radially inward of the arrangement. In fact, any surface of member 19/119 of Dundas when viewed from the radially inwards perspective would read upon the cited limitation, as any portion of the “bottom” surface has an axial component due to the system arrangement of Dundas and the fact that the arrangement of Dundas is a three-dimensional object when practiced. The office further notes that the claim language discussing axial foremost-aftmost is directly modifying the recitation of the plane, as opposed to directly modifying the recitation of the surface. 
Applicant asserts, page 15-16, that Ewing fails to teach attaching a single blade to a disk mount post, as Ewing teaches attaching “a full ring of blade”.
The office respectfully notes that applicant’s assertions are not commensurate in scope with the applicant’s claim language. The language of claim 1 is never limited to the attachment of only a single blade to the disk, as best seen in L3 “at least one blade”, L7 “a blade retention assembly for securing the at least one blade to the disk” (office emphasis). Further, the rejection of record does not rely upon Ewing for the teaching asserted by applicant, as (page 9-10 of the office action dated 12/10/2020) the rejection of record relies upon Ewing to teach that “a diffusion bond is a known assembly method of attaching a blade assembly 10 to a disk 26 and that a diffusion bond is known to produce a high strength but joint between the blade assembly and the disk” and the resulting combination of Dundas and Ewing results in applying the diffusion joint to improve the strength of the dovetail joint of Dundas.
Claim 13
Applicant asserts, page 16-18, failures in the rejection of record under the same/parallel reasons as discussed above in the context of claim 1.
The office respectfully repeats the same/parallel responses as discussed above explicitly in the context of claim 1.
Claim 20
Applicant asserts, page 18-20, failures in the rejection of record under the same/parallel reasons as discussed above in the context of claim 1.
The office respectfully repeats the same/parallel responses as discussed above explicitly in the context of claim 1.
Dependent claims
Applicant asserts, page 20, failures in the rejection of record under the same/parallel reasons as discussed above in the context of claim 1.
The office respectfully repeats the same/parallel responses as discussed above explicitly in the context of claim 1.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 10, “wherein the at least one mount post includes a number of sacrificial sections constituting a portion of the height for removal during overhaul.”
Claim 21, “wherein the mount post includes a number of sacrificial sections constituting a portion of the height for removal during overhaul.”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claim 1 “the bottom surface of the clamp block including at least a portion that extends continuously in the same plane from an axially foremost edge of the clamp block to an axially aftmost edge of the clamp block.”
Claim 13 “the bottom surface of the clamp block including at least a portion that extends continuously in the same plane from an axially foremost edge of the clamp block to an axially aftmost edge of the clamp block.”
Claim 20 “the bottom surface of the clamp block including at least a portion that extends continuously in the same plane from an axially foremost edge of the clamp block to an axially aftmost edge of the clamp block:”
Claim 22 “wherein a bottom inner surface of the stem cavity extends continuously in the same plane from an axially foremost edge of the stem cavity to an axially aftmost edge of the stem cavity.”
Claim 23 “wherein a bottom surface of the at least one blade extends continuously in the same plane from an axially foremost edge of the at least one blade to an axially aftmost edge of the at least one blade.”
Claim 24 “wherein each engagement surface extends continuously in the same plane from an axially foremost edge of the clamp receptacle to an axially aftmost edge of the clamp receptacle.”


Claim Objections
Claims are objected to because of the following informalities:  
The office suggests applying a consistent naming convention for the various recitations of “same plane” to more clearly differentiate between the recited planes. This would greatly improve claim clarity.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-2, 4-6, 8-14, 16-18, 20-24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1
L15-16, limitation “the same plane” lacks antecedent basis
Claim 5
L2, limitation “a respective block section” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it unknown if the cited limitation is a structure, or if the cited limitation is structurally related to the “at least two block sections” of claim 2.
Claim 8
L2-3, limitation “the other of the …” lacks antecedent basis
Claim 10
L2, limitation “overhaul” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown what is required by the term “overhaul” in order for an action by one of ordinary skill in the art to infringe or not infringe within the relative bounds of an “overhaul”, as two of ordinary skill in the art would be able to come to different potential bounds of “overhaul” as neither the claim language nor the specification provide any guidance one of ordinary skill in the art in making a determination of the metes and bounds of “overhaul”
Claim 13
L15-16, limitation “the same plane” lacks antecedent basis
Claim 17
L2, limitation “the respective block section” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it unknown if the cited limitation is a structure, or if the cited limitation is structurally related to the “at least two block sections” of claim 14.
Claim 21
L1,2-3, limitation “the mount post” lacks antecedent basis
L4, limitation “overhaul” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown what is required by the term “overhaul” in order for an action by one of ordinary skill in the art to infringe or not infringe within the relative bounds of an “overhaul”, as two of ordinary skill in the art would be able to come to different potential bounds of “overhaul” as neither the claim language nor the specification provide any guidance one of ordinary skill in the art in making a determination of the metes and bounds of “overhaul”
Claim 22
L2, limitation “the same plane” lacks antecedent basis, and renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitation is a new antecedent basis structure, or if the cited limitation structurally depends upon claim 1 L15-16.
Claim 23
L2, limitation “the same plane” lacks antecedent basis, and renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitation is a new antecedent basis structure, or if the cited limitation structurally depends upon claim 1 L15-16 or claim 22.
Claim 24
L2, limitation “the same plane” lacks antecedent basis, and renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitation is a new antecedent basis structure, or if the cited limitation structurally depends upon claim 1 L15-16.
Claims dependent on a rejected claim are rejected based on dependency.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-2, 4-6, 8-14, 16-18, 20-24, as best understood in light of the 112 issues above, is/are rejected under 35 U.S.C. 103 as being unpatentable over Dundas (US 7,284,958) in view of Ewing (US 4,152,816).
Claim 1
Dundas disclose,
“An airfoil assembly of a gas turbine engine (assembly 17, Fig1-7), the assembly comprising: 
at least one blade (best seen Fig3, blade 16/116) including a blade body formed to have an airfoil and a root having a blade stem extending from the blade body for securing the at least one blade (best seen Fig3, blade 20 has an airfoil, a root 26, and blade stem 26); 
a disk (disk 17A, best seen Fig2) including a disk body (best seen Fig2) and at least one mount post extending radially from the disk body (best seen Fig2/3, lug 18) for mounting of the at least one blade (best seen Fig2/3); and 
a blade retention assembly (best seen Fig2/3, pairs of member 19/119) for securing the at least one blade to the disk (best seen Fig2/3), the blade retention assembly including 
a clamp block formed to define a stem cavity for receiving the blade stem (best seen Fig2-4/6, blade stem 26 within cavity of members 19/119 bounded by portions 35/36), joined with the at least one mount post of the disk (best seen Fig2)
the clamp block being arranged about the blade stem (best seen Fig2-4/6) and …
the at least one mount post including an upper surface (best seen Fig2/3, any ‘upper’ surface of lug 18 that engages members 19/119) for engagement with a bottom surface of the clamp block (best seen Fig2/3, any ‘bottom’ surface of members 19/119 that engage lug 18), 
wherein the clamp block includes a mounting base including the bottom surface for engagement with the upper surface of the at least one mount post (best seen Fig2/3, portions 21/22/30 that engage with lug 18) …, the bottom surface of the clamp block including at least a portion that extends continuously in the same plane from an axially foremost edge of the clamp block to an axially aftmost edge of the clamp block (best seen Fig2/3, any ‘bottom’ surface of members 19/119 has an axial component due to the system arrangement of Dundas and the fact that the arrangement of Dundas is a three-dimensional object when practiced, the office notes that the corresponding ‘bottom’ surface is not limited to only the surfaces in the axial-circumferential plane, as the axial-radial plane is within the bounds of the recited claim language as the recited claim language only defines one direction/axis of the plane. The office further notes that the claim language discussing axial foremost-aftmost is directly modifying the recitation of the plane, as opposed to directly modifying the recitation of the surface).”
Dundas is silent to the use of a diffusion joint to mount the airfoil assembly to the disk.
Ewing teaches (Abstract; C2L13-24; best seen Fig9/10, diffusion joint 40) that a diffusion bond is a known assembly method of attaching a blade assembly 10 to a disk 26 and that a diffusion bond is known to produce a high strength but joint between the blade assembly and the disk.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the dovetail joint interface between the retention portions 21/22 of the retention assembly 19 of Dundas and the lugs 18 to accommodate the diffusion joint loading of Ewing in order to take advantage of a known high strength joint, and such an modification would be a simple substitution of one art recognized mounting joint for another art recognized mounting joint.
Claim 2
The combination of Dundas and Ewing discloses: “The airfoil assembly of claim 1, wherein the clamp block includes at least two block sections (Dundas: best seen Fig2/3, pair of members 19), each block section including a clamp receptacle defined in the block section to collectively form the stem cavity (Dundas: best seen Fig3/4/6, cavity portions 35/36).”
Claim 4
The combination of Dundas and Ewing discloses: “The airfoil assembly of claim 1, wherein each block section forms a portion of the mounting base (Dundas: best seen Fig2/3, pairs of members 19).”
Claim 5
The combination of Dundas and Ewing discloses: “The airfoil assembly of claim 2, wherein each clamp receptacle is defined at least partly by an engagement surface of a respective block section (Dundas: best seen Fig3/4/6, cavity portions 35/36), the engagement surface angled to face radially inward (Dundas: best seen Fig3/4/6, cavity portions 35/36).”
Claim 6
The combination of Dundas and Ewing discloses: “The airfoil assembly of claim 5, wherein the blade stem includes a pair of dovetail surfaces angled to face radially outward for engagement with the engagement surface of at least one of the block sections (Dundas: best seen Fig5/7, surfaces 26a).”
Claim 8
The combination of Dundas and Ewing discloses: “The airfoil assembly of claim 7, wherein at least one of the at least one mount post and the mounting base defines a receptacle for insertion of at least a portion of the other of the mount post and the at least one mounting base (Dundas: best seen Fig2/3, both disk 26 and pairs of members 19 define a receptacle for the other structure to insert).”
Claim 9
The combination of Dundas and Ewing discloses: “The airfoil assembly of claim 1, wherein the at least one mount post is formed as a protrusion extending radially from an outer surface of the disk body to define a height (Dundas: best seen Fig2/3, lugs 18 extend a height radially from disk 26).”
Claim 10
The combination of Dundas and Ewing discloses: “The airfoil assembly of claim 9, … ”
The following limitations “… wherein the at least one mount post includes a number of sacrificial sections constituting a portion of the height for removal during overhaul (Dundas: lugs 18 have height that can be removed during a repair)” are considered functional language, and as the structure disclosed in the reference anticipates the claimed structure, the structure disclosed is capable of performing the recited function, see MPEP 2114.I,II. However, the functional language is disclosed as noted above.
Claim 11
The combination of Dundas and Ewing discloses: “The airfoil assembly of claim 1, wherein the diffusion joint includes a number of diffusion-brazed bonds (the combination as discussed in claim 1 above includes a number of diffusion bonds).”
Claim 12
The combination of Dundas and Ewing discloses: “The airfoil assembly of claim 11, wherein at least one of the number of diffusion-brazed bonds is radially oriented (the combination as discussed in claim 1 above includes radially oriented diffusion bonds as a .”
Claim 13
The combination of Dundas and Ewing discloses: 
“A turbine section of a gas turbine engine, the turbine section comprising: 
at least one blade (Dundas: best seen Fig3, blade 16/116) including a blade body formed to have a turbine airfoil and a root having a blade stem extending from the blade body for securing the at least one blade (Dundas: best seen Fig3, blade 20 has an airfoil, a root 26, and blade stem 26); 
a turbine disk (Dundas: disk 17A, best seen Fig2) including a disk body (Dundas: best seen Fig2) and at least one mount post extending radially from the disk body (Dundas: best seen Fig2/3, lug 18) for mounting of the at least one blade (Dundas: best seen Fig2/3); and 
a blade retention assembly (Dundas: best seen Fig2/3, pairs of member 19/119) for securing the at least one blade to the turbine disk (Dundas: best seen Fig2/3), the blade retention assembly including 
a clamp block formed to define a stem cavity for receiving the blade stem (Dundas: best seen Fig2-4/6, blade stem 26 within cavity of members 19/119 bounded by portions 35/36), 
the clamp block being arranged about the blade stem (Dundas: best seen Fig2-4/6) and joined with the at least one mount post of the turbine disk by a diffusion joint formed between the at least one mount post and the clamp block (Ewing: best seen Fig9/10, diffusion joint 40), the at least one mount post including an upper surface (Dundas: best seen Fig2/3, any ‘upper’ surface of lug 18 that engages members 19/119) for engagement with a bottom surface of the clamp block (Dundas: best seen Fig2/3, any ‘bottom’ surface of members 19/119 that engage lug 18),
wherein the clamp block includes a mounting base including the bottom surface for engagement with the upper surface of the at least one mount post (Dundas: best seen Fig2/3, portions 21/22/30 that engage with lug 18) to form the diffusion joint (limitation within the bounds of the combination as discussed in claim 1. Ewing: best seen Fig9/10, diffusion joint 40), the bottom surface of the clamp block including at least a portion that extends continuously in the same plane from an axially foremost edge of the clamp block to an axially aftmost edge of the clamp block (Dundas: best seen Fig2/3, any ‘bottom’ surface of members 19/119 has an axial component due to the system arrangement of Dundas and the .”
Claim 14
The combination of Dundas and Ewing discloses: “The turbine section of claim 13, wherein the clamp block includes at least two block sections (Dundas: best seen Fig2/3, pair of members 19), each block section including a clamp receptacle defined in the block section to collectively form the stem receptacle (Dundas: best seen Fig3/4/6, cavity portions 35/36).”
Claim 16
The combination of Dundas and Ewing discloses: “The turbine section of claim 13, wherein each block section forms a portion of the mounting base (Dundas: best seen Fig2/3, pairs of members 19).”
Claim 17
The combination of Dundas and Ewing discloses: “The turbine section of claim 14, wherein each clamp receptacle is defined at least partly by an engagement surface of a respective block section (Dundas: best seen Fig3/4/6, cavity portions 35/36), the engagement surface angled to face radially inward (Dundas: best seen Fig3/4/6, cavity portions 35/36).”
Claim 18
The combination of Dundas and Ewing discloses: “The turbine section of claim 17, wherein the blade stem includes a pair of dovetail surfaces angled to face radially outward for engagement with the engagement surface of at least one of the block sections (Dundas: best seen Fig5/7, surfaces 26a).”
Claim 20
The combination of Dundas and Ewing discloses:
“A method of assembling an airfoil of a gas turbine engine, the method comprising: 
arranging (Ewing: Abstract, C2L25-35, arranging step of Ewing) a blade stem of a blade (Dundas: best seen Fig3, blade 20 has a blade stem 26) within a stem cavity of a clamp block of a retention assembly (Dundas: best seen Fig2-4/6, blade stem 26 within cavity of members 19/119 bounded by portions 35/36); 
administering a filler preform between the clamp block and a radially extending mount post of a disk (Ewing: Abstract, C2L35-45, apply filler along joint surfaces), the radially extending mount post including an upper surface (Dundas: best seen Fig2/3, any ‘upper’ surface of lug 18 that engages members 19/119) for engagement with a bottom surface of the clamp block (Dundas: best seen Fig2/3, any ‘bottom’ surface of members 19/119 that engage lug 18), the clamp block including a mounting base including the bottom surface for engagement with the upper surface of the radially extending mount post (Dundas: best seen Fig2/3, portions 21/22/30 that engage with lug 18), the bottom surface of the clamp block including at least a portion that extends continuously in the same plane from an axially foremost edge of the clamp block to an axially aftmost edge of the clamp block (Dundas: best seen Fig2/3, any ‘bottom’ surface of members 19/119 has an axial component due to the system arrangement of Dundas and the fact that the arrangement of Dundas is a three-dimensional object when practiced, the office notes that the corresponding ‘bottom’ surface is not limited to only the surfaces in the axial-circumferential plane, as the axial-radial plane is within the bounds of the recited claim language as the recited claim language only defines one direction/axis of the plane. The office further notes that the claim language discussing axial foremost-aftmost is directly modifying the recitation of the plane, as opposed to directly modifying the recitation of the surface); and 
applying heat to the clamp block, filler preform, and the mount post to form a diffusion joint between the mount post and the clamp block (Ewing: Abstract, C2L45-50, heating and pressing step of Ewing).”
Claim 21
The combination of Dundas and Ewing discloses: “The turbine section of claim 13, … ”
The following limitations “… wherein the mount post is formed as a protrusion extending radially from an outer surface of the disk body to define a height, and wherein the mount post includes a number of sacrificial sections constituting a portion of the height for removal during overhaul. (Dundas: lugs 18 have height that can be removed during a repair)” are considered functional language, and as the structure disclosed in the reference anticipates the claimed structure, the structure disclosed is capable of performing the recited function, see MPEP 2114.I,II. However, the functional language is disclosed as noted above.
Claim 22
The combination of Dundas and Ewing, discloses: “The airfoil assembly of claim 1, wherein a bottom inner surface of the stem cavity extends continuously in the same plane from an axially foremost edge of the stem cavity to an axially aftmost edge of the stem cavity (Dundas: best seen Fig2/3/4/6, any ‘bottom inner’ surface of cavity between members 19/119 portions 35/36 has an axial component due to the system arrangement of Dundas and the fact that the arrangement of Dundas is a three-dimensional object when practiced, the office notes that the corresponding ‘bottom’ surface is not limited to only the surfaces in the axial-circumferential plane, as the axial-radial plane is within the bounds of the recited claim language as the recited claim language only defines one direction/axis of the plane. The office further notes that the claim language discussing axial foremost-aftmost is directly modifying the recitation of the plane, as opposed to directly modifying the recitation of the surface).”
Claim 23
The combination of Dundas and Ewing, discloses: “The airfoil assembly of claim 22, wherein a bottom surface of the at least one blade extends continuously in the same plane from an axially foremost edge of the at least one blade to an axially aftmost edge of the at least one blade (Dundas: best seen Fig3/5, any ‘bottom’ surface of blade 16/116 has an axial component due to the system arrangement of Dundas and the fact that the arrangement of Dundas is a three-dimensional object when practiced, the office notes .”
Claim 24
The combination of Dundas and Ewing, discloses: “The airfoil assembly of claim 5, wherein each engagement surface extends continuously in the same plane from an axially foremost edge of the clamp receptacle to an axially aftmost edge of the clamp receptacle (Dundas: best seen Fig2/3, portions 35/36 of members 19/119 has an axial component due to the system arrangement of Dundas and the fact that the arrangement of Dundas is a three-dimensional object when practiced, the office notes that the corresponding surface is not limited to only the surfaces in the axial-circumferential plane, as the axial-radial plane is within the bounds of the recited claim language as the recited claim language only defines one direction/axis of the plane. The office further notes that the claim language discussing axial foremost-aftmost is directly modifying the recitation of the plane, as opposed to directly modifying the recitation of the surface).”


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S HUNTER JR whose telephone number is (571)272-5093.  The examiner can normally be reached on M-F, 9-18.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN S HUNTER, JR/Examiner, Art Unit 3745                                                                                                                                                                                                        
/DAVID HAMAOUI/Primary Examiner, Art Unit 3747